Citation Nr: 1733454	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a urinary tract infection.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  He had additional subsequent service with the Army National Guard in South Carolina and Pennsylvania, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The VLJ, however, who presided over the July 2011 Board hearing has since left the Board.  In May 2017, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran was notified that if he failed to respond within 30 days of the correspondence it would be assumed that he did not want another hearing.  To date, the Veteran has not responded and therefore the Board assumes that he does not wish to present for another hearing.

This case was remanded for further development in January 2013 and January 2016.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Residuals of a urinary tract infection were not manifest during a period of active duty, ACDUTRA or INACDUTRA and are not otherwise attributable to any period of ACDUTRA or INACDUTRA by way of injury or aggravation.

2.  Headaches were not manifest during a period of active duty, ACDUTRA or INACDUTRA and are not otherwise attributable to any period of ACDUTRA or INACDUTRA by way of injury or aggravation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a urinary tract infection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In January 2013 and January 2016, the Board remanded the claim, in part, to obtain the Veteran's service treatment records.  Specifically, the AOJ was instructed to obtain and associate with the record his active duty service records from October 1974 to October 1977 to include his separation and enlistment examinations, and any outstanding National Guard service treatment records and personnel records.  

Since the January 2016 remand, medical and personnel records have been obtained to include from the State Adjutant of Pennsylvania and South Carolina, and the Pennsylvania National Guard.  In an April 2017 formal finding, however, it was determined that the complete original service treatment records for the period from October 1974 to October 1977 which include the entrance and separation examinations were unavailable for review.  The formal finding outlined in detail the efforts that were made to comply with the records request.  While the exact remand directives were not followed, in such that the Veteran was informed by telephone and not in writing of the unavailable records, the Board finds that VA has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are destroyed/lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for residuals of a urinary tract infection and headaches.  The Veteran contends that his headaches started in service and have continued since that time.  With regard to his urinary tract residuals, the Veteran claims that he was treated twice in service for gonorrhea.  He attributes his current urinary leakage to his in service complaints and treatment.  During his hearing, he testified that he was given an injection for his gonorrhea and was told that the injection in his cheeks would probably last about 10 to 15 years.  He claims that he began to have urinary leakage in his 40s.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Veteran status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

After review of the record, the Board finds against the claims for service connection for residuals of a urinary tract infection and headaches.  To that end, service treatment records show that the Veteran was treated for painful urination in December 1975 and May 1976.  Acute urethritis, probably gonococcal etiology was assessed during both visits.  In August 1979, November 1979, December 1983, December 1987 and August 1991, the Veteran denied a history of painful urination and frequent/severe headaches.  The examinations disclosed normal findings for the genitourinary system and head.  

Post service treatment records show that the Veteran has headaches and lower urinary tract symptomatology.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records, however, do not include any competent opinion linking the Veteran's current disabilities to a period of service or any incident therein.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.

Rather, during the December 2009 VA examination, it was noted that the Veteran began to have some hesitancy with the urinary stream during his 40s which was about 10 years prior.  The VA examiner found that the service treatment records showed no evidence whatsoever of an urinary tract infection but rather there was evidence of gonorrhea on two occasions in service.  The VA examiner noted that the urinary disorder that the Veteran had at this time had not been diagnosed specifically but from his symptomatology it would be referred to as a lower urinary tract syndrome typically abbreviated as LUTS.  The examiner found that the current diagnosis had nothing to do with the previous two episodes of gonorrhea in December of 1975 and again in May of 1976 which were promptly treated and treated effectively during service.  Successfully treated gonorrhea does not produce lower urinary tract symptoms 30 years later the VA examiner found.  

During the May 2013 VA examination, the Veteran reported his headaches began gradually while in service approximately in 1974 in basic training and have continued since that time.  He expressed that he went to sick call for his headaches and was given pain medication in service.  Headaches of a nonprostrating type were diagnosed.  The VA examiner opined that it was less likely as not that these headaches were related to the Veteran's service years as a careful review of his file did not mention any headaches or treatment for headaches.  He explained that service treatment records were negative for headaches and his VA medical record was negative for treatment of headaches, so it was less likely as not that these headaches go back to his service years.  

The Board finds that the medical opinions rendered by the VA examiners are persuasive and assigns them greater probative weight than the lay statements of record.  The Board is mindful that the December 2009 examiner found that successfully treated gonorrhea does not produce lower urinary tract symptoms 30 years later.  While the record reflects that the Veteran reported that his symptoms started in his 40s or about 10 years prior to that examination, the Board finds that this discrepancy does not materially affect the substance of the opinion.  The examiners addressed the appellant's contentions and based the opinions on a review of the claims folder to include consideration of the in service history and the nature of the current disabilities.  The opinions are consistent with the historical record to include the normal clinical findings and the Board's factual finding that pertinent symptomatology has not been recurrent/persistent since service. 

To the extent that the Veteran alleges chronic headaches since service, the Board finds that this recollection is not credible.  In this respect, he claims that his headaches started gradually approximately in 1974 in basic training and that they continued since that time.  His recent statements, however, conflict with the in service examinations in August 1979, November 1979, December 1983, December 1987 and August 1991.  During these examinations, the Veteran specifically denied a history of frequent/severe headaches.  The Board notes that while the Veteran was treated in July 1989 for light headedness and dizziness, headaches were not reported and/or documented at that time.  The Board places greater probative weight to the Veteran's denial of headaches on his military examinations in August 1979, November 1979, December 1983, December 1987 and August 1991 as these statements were made closer in time to the time period in question and bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation during service.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, the Veteran's current allegation of chronic headaches since 1974 was recollected many decades after service and is not consistent with his prior statements.  While the 1977 separation examination is not available, the subsequent specific denials on examinations in August 1979, November 1979, December 1983, December 1987 and August 1991 provides strong, probative evidence against a finding of a chronic headache disorder since the period of service from 1974 to 1977 which does not warrant a heightened application of the benefit of the doubt standard.  The Board further notes that the Veteran has not identified any specific period of ACDUTRA/INACDUTRA service which caused or aggravated his headache disorder, and the evidentiary record does not suggest any particular period of ACDUTRA/INACDUTRA which caused or aggravated a headache disorder.  

Furthermore, the Veteran does not allege recurrent/persistent urinary symptoms since service and, as he does not manifest a urinary tract disability which is deemed a chronic disease under 38 C.F.R. § 3.309(a), his disorder is not subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b).  Migraine headaches are considered an organic disease of nervous system and, thus, subject to service connection based upon continuity under 38 C.F.R. § 3.303(b).  However, as held above, the Board finds that the allegation of a chronic headache disorder since the period of service from 1974 to 1977 is not credible.  

For the reasons detailed above, the Board must find against the Veteran's claims for service connection for residuals of a urinary tract infection and headaches.  In making this decision, the Board notes that the Veteran is competent to report symptoms, and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his residuals of an urinary tract infection and headaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinions of the VA examiners are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The Board acknowledges the Veteran's report that an examiner informed him that his gonorrhea would result in urinary leakage many years after his treatment.  This statement has some evidentiary value, but such evidentiary value is low as the opinion is not recorded - thus precluding an opportunity to determine the basis and rationale for such an opinion - and is outweighed by the VA examiners opinion which is supported by rationale.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, was attenuated and inherently unreliable).  

In sum, the Veteran's current recollection of chronic headaches symptoms since service is inconsistent with his service treatment records and the histories given for examination purposes during that time.  Furthermore, while the Veteran was seen twice in service for painful urination, the record shows that he was properly treated and his symptoms resolved.  A chronic disability has not been shown to result therefrom.  Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a urinary tract infection is denied.  

Entitlement to service connection for headaches is denied.  

REMAND

The Veteran appeals the denial of service connection for hypertension.  The Veteran claims he went on sick call during service for high blood pressure and he continues to have high blood pressure.  Service treatment records show that the Veteran reported a history of high blood pressure in June 1982.  The Veteran was treated in July 1989 for light headedness and dizziness.  He had a high blood pressure check and was placed on light duty.  In October 1990, anti-hypertensive was noted.  In an August 1991 periodic examination, a summary was given of periodic evaluation of blood pressure over the last two years, no medication.  

In the April 2013 VA examination, the Veteran reported he was having frequent dizziness in service and was informed that it was probably from high blood pressure.  He claims that it started in 1989 and that he was not prescribed blood pressure medications instead his blood pressure was monitored every time he had dizziness.  The examiner noted that the Veteran had one incident of lightheaded dizziness and blood pressure was 148/96.  He was placed on profile for light duty for one day.  His blood pressure, however, has not been monitored since then and he has not been given blood pressure pills.  The examiner stated that the Veteran has never taken continuous medication for high blood pressure.  Blood pressure readings at that time were all within normal limits.  

The June 2013 VA examiner stated that the Veteran did not have hypertension in service, that he was not on medication for hypertension and that a current diagnosis of hypertension was not shown.  It was noted that the Veteran's blood pressure readings in April 2013 were within normal limits.  

Since the April 2013 VA examination, however, outpatient treatment records show a medical history of hypertensive disorder and assessments of hypertension.  The record also shows that the Veteran has been prescribed medication for hypertension.  It appears that the Veteran has since been diagnosed with hypertension.  In light of the current evidence, the Board finds that another examination is warranted so that his disability can be confirmed and an etiology opinion that takes in account the current findings can be obtained.  

Pursuant to 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, the claim for service connection is remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2017.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to the VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in or is causally related to active duty service and/or a period of ACDUTRA/INACDUTRA.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


